594 N.W.2d 866 (1999)
234 Mich. App. 801
Gregory HENKE, Plaintiff-Appellant,
v.
ALLSTATE INSURANCE COMPANY, Defendant-Appellee.
Docket No. 202550.
Court of Appeals of Michigan.
March 8, 1999.
Released for Publication May 19, 1999.

ORDER ENTERED MARCH 8, 1999 ON REHEARING
Henke v. Allstate Ins. Co. (On Rehearing), 234 Mich.App. 218, 594 N.W.2d 845 (1999). The judges of this Court having been polled pursuant to MCR 7.215(H), and the result of the poll being a majority of the judges opposed convening a special panel, it is ordered that a special panel shall not be convened.